DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 22, 26, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cabilli et al., US 2015/0336736 (“Cabilli”) in view of Bauer et al., US 2011/0126497 (“Bauer”). Lee, T. S. et al. (ed.), Polylactic Acid: A Practical Guide for the Processing, Manufacturing, and Applications of PLA. William Andrew Publishing, 2013 (“Lee”) and Mentink et al., US 2011/0196071 (“Mentink”) are relied upon as evidentiary references for claims 22, 26, 32, and 34 (all references previously cited).
Regarding claims 22, 26, and 32, Cabilli discloses an injection molded beverage preparation capsule (i.e. container for containing a free flowing food) comprising a cup-shaped container body (10) and a film cover (16) [abstract, 0058, 0060, 0069-0072, 0092, 0099, Figs. 4 and 6].  The container body comprises a wall, a bottom, and an outwardly projecting collar which surrounds an opening [abstract, 0058, 0060, 0069-0072, 0092, 0099, Figs. 4 and 6]. The container body and the film cover are formed from a biodegradable material which can be, inter alia, polylactic acid (PLA) [0107, 0120].  Since the capsule is injection molded and no additional step(s) (i.e. laminating, coating, etc.) is required it is reasonably interpreted as being molded in a single layer as claimed. Mentink serves as evidence that PLA is compostable (i.e. biodegradable) within the definition of the standard EN 13432 [0193].
Cabilli is silent regarding the capsule comprising a blend of a polyvinyl alcohol (PVOH) resin and a biodegradable biopolymer.
Bauer discloses a biodegradable plastic material which exhibits barrier properties and which is suitable for packaging applications [abstract, 0001, 0005-0007, 0066, 
Bauer teaches that the addition of the barrier material component into the biodegradable base plastic material firmly integrates barrier properties into the base plastic material [0005-0008, 0068].  Bauer also teaches incorporating up to 50 wt% of the barrier material into the base plastic [0049-0051].
Cabilli and Bauer are both directed towards food packaging articles formed from PLA resin materials. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the beverage capsule of Cabilli with the teachings of Bauer by incorporating up to 50 wt% of PVOH into the PLA resin used to form the container body and film cover with the expectation of the increasing the barrier properties of the capsule while maintaining biodegradability.  The resulting capsule would have read on the food container of claims 22 and 32.  The film cover would have read on the cover film of claim 26. The PLA resin the resulting container body would have read on the thermoplastic material produced from glucose recited in claim 22. Regarding the phrase “produced in a single layer” recited in claim 26, the Examiner contends that this recitation provides no structural limitation to the 
The PLA resin in the composition of the body and/or film cover would have read on the biodegradable biopolymer of claims 22, 26, and 32.  The proportion of PVOH in the container body and film would have encompassed, and therefore rendered obvious, the proportion recited in claim 26 (see MPEP 2144.05). Regarding the term “consisting essentially of” recited in claim 22, it is noted that modified Cabilli does not teach or suggest that the container body is required to comprise any additional material other than PLA and PVOH.  As such, modified Cabilli is interpreted as teaching a container body which consists of PLA and PVOH.  Additionally or alternatively, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified elements and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, "consisting essentially of" is construed as equivalent to  "comprising".  Further, the burden is on the Applicant to show that any potential additional ingredients taught in the applied prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant's invention (see MPEP 2111.03).
Regarding claim 34, Cabilli teaches that the film cover may be heat sealed to the capsule body [0055, 0071, 0072, Fig. 1].

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cabilli in view of Bauer as applied to claim 22 above, and further in view of Andreae et al., US 2017/0008694 (“Andreae”)(previously cited).
Regarding claims 24 and 25, as is described above, Cabilli as modified with Bauer teaches an injection molded beverage preparation capsule which meets the limitations of claim 22.  Modified Cabilli is silent regarding the collar of the capsule comprising a seal facing away from the opening.
Andreae discloses an injection molded beverage preparation capsule comprising a collar [abstract, 0001, 0004, 0007, 0043-0070, Figs. 1-12].  Andreae teaches incorporating a sealing ring which extend from the collar away from the opening of the capsule in order to seal the space between the capsule and the device for preparing the beverage while the capsule is clamped into the device [0019].  Andreae teaches forming the sealing ring from rubbery amorphous PLA [0019, 0073].
Modified Cabilli and Andreae are both directed towards injection molded beverage capsules. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated a rubbery amorphous PLA sealing ring in the capsule of modified Cabilli as taught by Andreae in order to seal the space between the capsule and the device for preparing a beverage.  The sealing ring of the resulting capsule would have been rubbery therefore would have had a lower material hardness than the polymer blend of the body and flange of the capsule as claimed in claim 24. The PLA of the sealing ring would have met the biodegradability requirements of claim 25.

Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cabilli in view of Bauer as applied to claim 22 above, and further in view of Nordqvist et al., US 2017/0174417 (“Nordqvist”)(previously cited).
Regarding claim 33, as is described above, Cabilli as modified with Bauer teaches an injection molded beverage preparation capsule which meets the limitations of claim 22.  While Cabilli teaches that the film cover may be formed from a biodegradable material, it is not required.
Modified Cabilli is silent regarding the film cover comprising aluminum or a non-biodegradable polymer.
Nordqvist discloses a beverage preparation capsule comprising a molded body portion and a film cover [abstract, 0057, Fig. 1]. Nordqvist teaches that the film cover may be a laminate comprising a polyolefin heat sealing layer which allows for heat sealing between the capsule body and the film cover [0045].
Modified Cabilli and Nordqvist are both directed towards beverage preparation capsules comprising a molded body portion and a film cover. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized a film cover comprising a polyolefin heat sealing layer as the cover film of the capsule of modified Cabilli as taught by Nordqvist in order to provide a means to heat seal the cover film to the capsule body.  The polyolefin layer of the cover film would have read on the non-biodegradable plastic film of claim 33.  
Regarding claim 35, Cabilli teaches that the cover film may be heat sealed to the capsule body [0055, 0071, 0072, Fig. 1].

Claims 22, 26, 28-32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al., US 2014/0037916 (“Reilly”) (previously cited) in view of Bauer and Cabilli.  Lee and Mentink are relied upon as an evidentiary references for claims 22, 26, 28-32, 34, and 35.
Regarding claims 22, 26 and 32, Reilly teaches a single-cup brew cup (i.e. a food container for receiving a free-flowing food) and a lid therefore wherein the brew cup is formed from PLA [abstract, 0002, 0004, 0005].  The lid is formed from a multilayer laminate material comprising a single layer of PLA [abstract, 0023-0029, Fig. 1].
Reilly is silent regarding the brew cup comprising a single piece, injection-molded base body with a wall, a bottom, and an outwardly projecting collar.  Reilly is also silent regarding the brew cup being formed from a thermoplastic polymer blend.
Cabilli discloses an injection molded beverage preparation capsule (i.e. brew cup) comprising a cup-shaped container body formed from PLA (10) and a film cover (16) [abstract, 0058, 0060, 0069-0072, 0092, 0099, Figs. 4 and 6].  The container body comprises a wall, a bottom, and an outwardly projecting collar which surrounds an opening [abstract, 0058, 0060, 0069-0072, 0092, 0099, Figs. 4 and 6]. Since the capsule is injection molded and no additional step (i.e. laminating, coating, etc.) it is reasonably interpreted as being molded in a single layer.
Bauer discloses a biodegradable plastic material which exhibits barrier properties and which is suitable for packaging applications [abstract, 0001, 0005-0007, 0066, 0083, 0110]. The biodegradable packaging material is formed from a polymer mixture comprising a biodegradable base plastic component which is advantageously PLA and a barrier material component which is advantageously PVOH [0036-0038, 0067, 0068, 0089, 0091]. Lee serves as evidence that PLA is produced from glucose (pages 53-54, section 2.1- Introduction).  
Reilly and Cabilli are both directed toward brew cups formed from PLA. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the brew cup of Reilly by forming it as a single layer injection molded container comprises a wall, a bottom, and an outwardly projecting collar which surrounds an opening because such a design and method of manufacturing were art recognized to be suitable for the purpose of producing a brew cup.
Reilly and Bauer are both directed towards food containers formed from a PLA resin. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the beverage capsule of Reilly with the teachings of Bauer by incorporating up to 50 wt% of PVOH into the PLA resin used to form the container body and the PLA layer of the lid with the expectation of the increasing the barrier properties of the capsule while maintaining biodegradability.
The resulting capsule would have read on the food container of claims 22 and 32.  The film cover would have read on the cover film of claim 26. The PLA resin the container body would have read on the thermoplastic material produced from glucose. Regarding the phrase “produced in a single layer” recited in claim 26, the Examiner contends that this recitation provides no structural limitation to the claimed cover film since it is clear from dependent claims 28 and 30 that the cover may comprise additional layers. 
The PLA resin in the composition of the body and/or film cover would have read on the biodegradable biopolymer of claims 22, 26, and 32.  Mentink serves as evidence that PLA is compostable (i.e. biodegradable) within the definition of the standard EN 13432 [0193] as claimed. The proportion of PVOH in the container body and film would 
Regarding the term “consisting essentially of” recited in claim 22, it is noted that modified Reilly does not teach or suggest that the container body is required to comprise any additional material other than PLA and PVOH.  As such, modified Reilly is interpreted as teaching a container body which consists of PLA and PVOH.  Additionally or alternatively, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified elements and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, "consisting essentially of" is construed as equivalent to  "comprising".  Further, the burden is on the Applicant to show that any potential additional ingredients taught in the applied prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant's invention (see MPEP 2111.03).
Regarding claim 28, Reilly teaches that the lid additionally comprises a polyester layer which reads on the claimed water vapor barrier [0023-0029, Fig. 1].
Regarding claims 29 and 31, Reilly teaches that the lid comprises a layer of paper [0023-0029, Fig. 1].
Regarding claim 30, Reilly teaches that the PLA resin layer film layer of the lid is adhered to the paper layer [0023-0029, Fig. 1].
Regarding claims 34 and 35, Cabilli teaches heat sealing a lid to the capsule body at the collar [0071].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Letica et al., US 2012/0138562 (“Letica”) in view of Bastiolo et al., US 5,334,634 (“Bastiolo”).  Magistrali et al., US 2021/0038726 (“Magistrali”) is relied upon as an evidentiary reference for claim 22 (all references previously cited).
Regarding claim 22, Letica discloses an injection molded container comprising a single-piece, cup-shaped body having a wall, a bottom, and an outwardly projecting collar which surrounds an opening [abstract, 0001, 0012-0037, Figs. 1-11].  The figures of the Letica reference illustrate a container body that consists of a single layer [0025-0037, Figs. 3A, 3B, 6-11].  As such, Letica reasonably discloses or suggests a container body that consists of a single layer as claimed.
Letica is silent regarding the container being formed from a thermoplastic polymer blend comprising two plastics.  
Bastiolo discloses a biodegradable polymer composition comprising an ethylene/vinyl alcohol copolymer (EVOH) resin and a destructurized and plasticized starch (i.e. thermoplastic starch) (abstract, col. 1 lines 11-14, col. 2 lines 24-36, claim 1). The composition is suitable for producing injection molded products and exhibits improved mechanical strength (abstract, col. 2 lines 53-58).  Bastiolo discloses examples of the composition comprising 37 wt% of the EVOH resin component (col. 6 lines 11-28). Magistrali serves as evidence that starch which has been destructurized and comprises a plasticizer is compostable according to the EN 13432 standard [0011, 0012, 0039].
Letica and Bastiolo are both directed towards injection molded articles. It would have been obvious to one of ordinary skill in the art at the time the instant application 
The EVOH resin of the composition of the container of modified Letica would have read on the thermoplastic polyvinyl alcohol recited in claim 22.  The thermoplastic starch would have read on the claimed food-safe, biodegradable, thermoplastic biopolymer.  The amount of EVOH resin (i.e. thermoplastic polyvinyl alcohol) in the composition would have read on the claimed range of amount. The recitation in the claim of “for receiving a liquid, pasty or free-flowing food” in merely an intended use which has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (see MPEP 2111.02 II).
Regarding the term “consisting essentially of” recited in claim 22, it is noted that modified Letica does not teach or suggest that the container body is required to comprise any additional material other than PLA and EVOH.  As such, modified Letica is interpreted as teaching a container body which consists of PLA and EVOH.  Additionally or alternatively, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified elements and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, "consisting essentially of" is construed as equivalent to  "comprising".  Further, the burden is on the Applicant to show that any potential additional ingredients taught in the applied prior art would in .

Response to Arguments
Applicant's arguments filed 17 June 2021 have been fully considered but they are not persuasive. 
On page 7 of the remarks Applicant asserts that neither Cabilli nor Bauer provide any suggestion or motivation to combine the composition of Bauer with the injection molded process and resulting product of Cabilli.  However, Applicant’s assertion appears to be based on an inaccurate interpretation of the instantly pending grounds of rejection.  The Examiner notes that the instantly pending grounds of rejection are not predicated on forming the capsule taught by Cabilli from the composition of Bauer en masse.  Rather, Bauer is only relied upon to teach that the barrier properties of PLA-based containers can be improved by blending the PLA resin with a PVOH resin.  The basis of the instant grounds of rejection described above as follows:

“It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the beverage capsule of Cabilli with the teachings of Bauer by incorporating up to 50 wt% of PVOH into the PLA resin used to form the container body and film cover with the expectation of the PLA resin used to form the container body and film cover with the expectation of the increasing the barrier properties of the capsule while maintaining biodegradability.” (see paragraph 10 above).
Regarding the motivation to combine the teachings of Cabilli and Bauer, the Examiner contends that the instantly pending grounds of rejection establishes a clear and reasonable motivation for one of ordinary skill in the art to make the proposed modification of Cabilli in the form of an expectation of the increasing the barrier properties of the capsule while maintaining biodegradability. Thus, contrary to Applicant assertion, the applied prior art provide a motivation to combine. For this reason Applicant’s argument is not found persuasive.
On page 6 of the remarks Applicant notes that Bauer teaches a composition used for forming very thin films. However, Bauer does not actually disclose a very thin film. This point notwithstanding, the instantly pending grounds of rejection are not based on any teaching in Bauer specifically regarding a film nor has Applicant provided any objective evidence that PVOH resins cannot be used in injection molding applications.  For these reasons Applicant’s argument is not found persuasive. 
On page 6 of the remarks Applicant notes that Bauer teaches the use of a sealing lacquer after formation a film.  However, it is unclear how this is germane to the instantly pending grounds of rejection as they do not rely on any teachings of Bauer regarding the presence of a lacquer.  For this reason Applicant’s argument is not found persuasive.
On page 6 of the remarks Applicant asserts, without objective evidence, that PVOH is typically used a film material which dissolves in water.  Applicant further asserts that Bauer and other references (which are unspecified) teach protecting the PVOH layer with other water-resistant layers in a laminate in order to achieve a water-resistant, oxygen-tight material, such as for deep drawing.  However, Applicant has not 
On page 7 of the remarks Applicant points to US 5,349,000 to Robeson et al. as evidence that PVOH tends to brittle under modest humidity to dry conditions or at lower temperatures and that PVOH Is not injection moldable without the addition of a plasticizer. However, the Examiner notes that product of Cabilli as modified with Bauer does not comprise only PVOH, but rather PVOH is for the most part a minor component (i.e. as an additive) in an otherwise PLA-based composition.  There is no objective evidence of record which indicates or suggests that when used as an additive, PVOH must be accompanied by a plasticizer in order to allow injection moldability or that the presence of PVOH as additive will impart such brittleness that a functional capsule could not be formed. Additionally, the Examiner contends that the scope of the instantly pending claims do no exclude a capsule comprising a plasticizer. For these reasons Applicant’s argument is not found persuasive.
On page 9 of the remarks Applicant asserts that the claimed invention does not comprise plasticizer, filler materials, or the like.  However, this summary of the claimed 
Furthermore and importantly, the Examiner contends that in light of Applicant’s assertion the PVOH is water sensitive and not injection moldable without a plasticizer and light of the fact that Applicant’s claims encompass embodiments in which the capsule is formed as a single layer which comprises PVOH resin in amounts of up to 70 wt%, the question arises whether the full scope of Applicant’s claimed invention is enabled.  This question is furthered by the fact that Applicant’s specification provides no working examples of the claimed capsule let alone examples wherein the capsule consists of a single layer comprising a PVOH resin in amounts of 70wt%.  
On pages 9 and 10 of the remarks Applicant asserts that Bastiolo fails to teach or suggest an injection molded food container.  However, Bastiolo is not relied upon to teach this feature of the claimed invention, rather Letica is.  In response to Applicant's arguments against the references individually, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As such, Applicant’s argument is not found persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LEE E SANDERSON/Primary Examiner, Art Unit 1782